Citation Nr: 1423023	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1969.  He also completed active duty for training from July 1972 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, the Board notes that the Veteran's service connection claim for a left knee disability was originally denied in a June 1971 rating decision, and his service connection claim for a back disability was originally denied in a January 1974 rating decision.  As to both rating decisions, the Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of either decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, these rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

In December 2001, the RO in Boston, Massachusetts declined to reopen the Veteran's service connection claim for a back disability because it found that the evidence submitted was not new and material.  The Veteran did not appeal the issue, and no additional evidence was received within a year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond, supra; see also Buie, supra.  As a result, this rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 
 
In February 2009, the Veteran submitted an application to reopen both service connection claims.  In a July 2009 rating decision, the RO reopened and denied the low back disability claim, and declined to reopen the left knee claim.  In a March 2010 rating decision, the RO reconsidered and denied the Veteran's low back disability claim, and reopened and denied his left knee disability claim.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The December 2001 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome in a December 2001 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the December 2001 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability. 

3.  The Veteran's low back disability onset during active duty for training.  

4.  The June 1971 rating decision denied the claim of entitlement to service connection for a left knee disability; the Veteran was properly notified of the adverse outcome in a July 1971 letter and did not file a notice of disagreement to appeal the RO's decision.  

5.  Evidence received since the June 1971 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability.

6.  The Veteran's left knee disability onset in service. 


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.   The June 1971 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has been received to reopen the service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).   

6.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for a low back disability and a left knee disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in February 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

With regard to the Veteran's low back disability claim, the evidence of record that was previously considered at the time of the original January 1974 rating decision consisted of service records - including a Naval Speed Letter that documented a back injury - as well as a January 1974 VA back examination.   Evidence considered at the time of the December 2001 rating decision included a lay statement from the Veteran and post-service private treatment records from Dr. M.D.  Additional evidence presented since the December 2001 rating decision includes private treatment records from multiple providers, two medical nexus opinions from private physicians, a VA examination from July 2009, Social Security Administration (SSA) disability records, lay statements from E.C., F.F., and the Veteran's wife, as well as the Veteran's additional testimony.  Given that the additional evidence has not been previously considered and relates to an unestablished fact necessary to prove the claim, it is both new and material. 

With regard to the Veteran's left knee disability claim, the evidence of record that was previously considered at the time of the June 1971 rating decision included service treatment records.  Additional evidence presented since the June 1971 rating decision includes post-service private treatment records from multiple physicians, the Veteran's testimony, and his wife's statement.  In particular, the Board notes that a January 1970 private treatment record from Dr. A.W. indicated that the Veteran had been asymptomatic prior to service and had injured his left knee while in service in March 1969.  Although the June 1971 rating decision considered a May 1970 periodic examination that referenced knee surgery from January 1970, there is no evidence suggesting that the RO was in receipt of these private records from Dr. A.W. that provided further detail as to the nature of the Veteran's left knee injury and the fact that it occurred in March 1969.  Therefore, because this additional evidence was not previously considered and relates to an unestablished fact necessary to prove the claim, it is both new and material. 

In summary, the Board finds that the reopening of both claims is warranted.   

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Low Back

At the Veteran's March 2013 Board hearing, he testified that he injured his back while on active duty for training in 1972, and that he had experienced back trouble since that time. 

Treatment records from September 1972 reference the July 1972 injury.  Further, a Naval Speed Letter from July 1972 indicated that the Veteran injured his back in the line of duty.  In a June 1973 report of medical history, the Veteran reported a pinched nerve in his lower spine and stated that he was under a chiropractor's care.  The Veteran first submitted a disability claim for his back in November 1973, at which time he reported the July 1972 back injury.  

The Veteran reported receiving private treatment for his back from Dr. F. in 1972 and 1973, and subsequent treatment from various physicians from 1974 to the present.  Private treatment records from Drs. E.B., D.M., J.S., J.G., and K.J. reflected treatment for the Veteran's back, with various diagnoses that included compression fracture at T11 and lumbar spondylosis.     

Lay statements from F.F. and E.C., both of whom knew the Veteran during the time he was in service, confirmed that the Veteran returned from a two-week period of active duty for training with a back injury and had experienced ongoing back problems ever since. 

Two of the Veteran's private physicians - Dr. E.B. and Dr. D.M. - have both opined that the Veteran's current back disability is related to his in-service injury.  A July 2009 VA examiner opined that it was less likely than not that the Veteran's back disability was related to service.  The VA examiner based his opinion on the prior rating decision, 20 years of normal X-rays post-service, and 27 years of post-service work.  However, the VA examiner's opinion does not take into consideration the evidence received after July 2009.  And while the main thrust of the VA examiner's justification for discounting the private doctors' positive nexus opinions was that they had not reviewed the claims file or service treatment records, the Board notes that both private doctors based their opinions on the Veteran's reported medical history.  Their recitation of the medical history reflects the same facts as reported in the July 1972 Naval Speed Letter and the September 1972 treatment record.  The Board finds the opinions of the two private doctors, who were familiar with the Veteran's back disability and who had access to the same relevant medical history, to be more probative than that of the VA examiner.  And while the private physicians did not provide a detailed explanation for their opinions, their statements nevertheless bolster the other evidence of record, including contemporaneous medical records and competent and credible lay testimony from multiple sources.   None of the lay testimony is contradictory or inconsistent with the other facts of record, and, in particular, the Veteran's recounting of the facts has remained consistent since he originally applied for disability benefits in 1973. 

All of the evidence, when viewed together, supports a finding that the Veteran's back injury from July 1972 resulted in ongoing lumbar spine problems since that time.  Therefore, service connection for a low back disability is warranted.    

Analysis - Left Knee
 
At the Veteran's March 2013 Board hearing, he testified that he injured his left knee while in basic training at Parris Island in 1968, and spent two weeks in the hospital platoon as a result.  He also reported injuring his left knee in March 1972.  Although there is no documentation of these injuries in the Veteran's service treatment records, the Board notes that no treatment records from Parris Island have been associated with the claims file.  Moreover, at the time of the June 1971 rating decision, the RO noted that the Veteran's service treatment records appeared "incomplete."

Post-marked letters from the Veteran to his parents in July 1968 and August 1968 reflected that he was hospitalized for ankle and knee problems.  These letters are highly probative, as the Veteran wrote them at the time of his injury to inform his parents of his condition.  Further, a private treatment record from Dr. A.W. in January 1970 reflected that the Veteran was asymptomatic until his left knee injury in March 1969.  Dr. A.W. performed left knee surgery in January 1970.  This private record is highly probative, as it provides a statement of events that had occurred only months prior, and was given for purposes of medical evaluation and treatment.  Further, in reports of medical history from May 1970, June 1972, and June 1973, the Veteran reported a trick or locked knee. 

Private records reflect ongoing treatment for the Veteran's left knee, including surgeries in January 1970 and July 1981, leading to a total knee replacement in 2003.  The Veteran has provided competent and credible testimony as to experiencing knee symptoms consistently since service.  Since the Veteran's total knee replacement in 2003, he has continued to receive treatment for his left knee.  He has been diagnosed with left knee osteoarthritis.  An SSA disability determination from November 1999 found the Veteran disabled and noted a primary diagnosis of osteoarthritis and allied disorders.   

Although a VA examination has never been obtained to address the Veteran's left knee, the Board finds that the medical and lay evidence already of record is sufficient to warrant service connection for a left knee disability.  In addition to the highly probative evidence including contemporaneous, post-marked letters from the Veteran to his parents and a private record dated only months after the Veteran's injury, the Board additionally notes that there appears to be an opinion by Dr. E.B. that the Veteran's left knee disability is more likely than not related to service.  While this opinion is minimal, it is not contradicted by any other medical opinion and is consistent with the other evidence of record.  Given that the weight of the evidence, when viewed in its totality, supports a finding that the Veteran's left knee disability onset in service, service connection is warranted.    


ORDER

Service connection for a low back disability is granted. 

Service connection for a left knee disability is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


